Name: Commission Regulation (EEC) No 1995/91 of 8 July 1991 on the sale for delivery in the French overseas departments of cereals held by the various intervention agencies
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 183/ 10 Official Journal of the European Communities 9 . 7 . 91 COMMISSION REGULATION (EEC) No 1995/91 of 8 July 1991 on the sale for delivery in the French overseas departments of cereals held by the various intervention agencies cost of transport between the European territory of the Community and the specified destinations, a derogation from Article 5 of Regulation (EEC) No 1836/82 dealing with the internal market resale price of intervention cereals should be permitted ; whereas provision should also be made for the lodging of security such as to guarantee that the cereals reach the specified destinations within the specified time limits and that the successful tenderer fulfils his obligation to pass on to the new buyer of the cereals the purchase price concession he received ; Whereas supply to the users in the French overseas departments (DOM) should be permitted at the best possible cost price ; whereas these cereals from interven ­ tion are stored in different Member States ; whereas it should, therefore, be offered a choice as regards the origin of Community cereals without affecting the budgetary cost of that operation ; whereas the intervention agencies concerned should, consequently, provide all the necessary information concerning the global foreseen quantities to the Commission ; Whereas Member Member States shall take all further action compatible with the provisions that it required to ensure satisfactory operation of the present arrangement ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 7 (6) thereof, Whereas Article 3 of Council Regulation (EEC) No 1581 /86 of 23 May 1986 laying down general rules for intervention on the market in cereals (3), as last amended by Regulation (EEC) No 2203/89 (4), provides that cereals held by intervention agencies are to be sold by tender ; Whereas Commission Regulation (EEC) No 1 836/82 (*), as last amended by Regulation (EEC) No 2619/90 (% lays down the procedure and conditions for the sale of cereals held by intervention agencies ; whereas Article 4 thereof allows for the possibility of resale on the Community market for specific destinations ; whereas, taking account of the urgency resulting from the necessity to supply the DOM territories, the period foreseen in Article 2(1 ) of Regulation (EEC) No 1836/82 should be deleted ; Whereas Council Decision 89/687/EEC Q established a programme of options specific to the remote and insular nature of the French overseas departments (Poseidom) ; Whereas that programme provides for a number of measures intended to compensate, where the supply of cereals is concerned, for the effects of the geographical situation of these departments in relation to the European territory of the Community, taking account of the aims of regional cooperation ; Whereas, pending commencement of application of the provisions of Poseidom, the pressing supply requirements of these very remote parts of the Community should be met by selling products taken into intervention ; whereas, given the local situation and the approach taken by the Council when Poseidom was adopted, the terms of sale should be favourable but not such as to disturb the Community market ; whereas to make allowance for the HAS ADOPTED THIS REGULATION : Article 1 The French, German and United Kingdom intervention agencies are authorized to sell by tender on the Commu ­ nity market 94 980 tonnes of cereals to be delivered to the destinations and within the time limits specified in the Annex . (') OJ No L 281 , 1 . 11 . 1975, p. 1 . O OJ No L 353, 17. 12 . 1990, p. 23 . Article 2 1 . The invitation to tender shall be open from 1 July to 30 November 1990 ; the first tender will take place on 10 July 1991 . 2. The cereals sold must be delivered to the destination provided for in Article 1 . (3) OJ No L 139, 24. 5. 1986, p. 36 . (4) OJ No L 201 , 31 . 7. 1990, p . 5 . 0 OJ No L 202, 9 . 7. 1982, p. 23 . (') OJ No L 249, 12. 9 . 1990, p . 8 . 0 OJ No L 399, 30 . 12 . 1989, p. 39 . 9 . 7. 91 Official Journal of the European Communities No L 183/ 11 3 . Tenders shall not be valid unless accompanied by a written commitment :  to pass on, when the cereals are resold after arrival at destination, the price advantage granted in application of the tender rules set out in Article 3 . Should the cereals not be sold for direct consumption the terms of sale must include an obligation on the pruchaser to pass on in turn the price reduction granted pursuant to Article 3 ,  to lodge, at the latest on payment for the cereals, a security covering the difference between the price as provided for in Article 5 ( 1 ) and (3) of Regulation (EEC) No 1836/82 and that tendered . Article 3 The minimum price to be observed shall be fixed in accordance with the procedure indicated in Article 26 of Regulation (EEC) No 2727/75 by way of derogation from Article 5 ( 1 ) and (3) of Regulation (EEC) No 1836/82, account being taken in particular of the cost of transport between the storage locations and the destinations speci ­ fied . A minimum price shall be set for each destination . Article 4 The security mentioned in the second indent of Article 2 (3) shall be released for quantities for which evidence of resale in the Frenclroverseas department at a price reflec ­ ting the price reduction granted pursuant to Article 3 is provided within the specified time limit. Such evidence shall be constituted by certificate issued by the French authorities following verification that the tenderer has met his obligations. Article 5 The French, German and United Kingom intervention agencies shall take all action necessary to ensure that the provisions of this Regulation are complied with . They shall inform the Commission each week, through the Management Committee for Cereals, of the progress of the tender procedure and of the supply operation. Article 6 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 8 July 1991 . For the Commission Ray MAC SHARRY Member of the Commission No L 183/ 12 Official Journal of the European Communities 9 . 7. 91 ANNEX (tonnes) Cereal Guadelupe Martinique French Guyana Reunion  Common wheat 40 000 10 000 1 000 30 000  Maize 1 250 1 250 480   Barley   1 000 10 000 Delivery period : 1 July 1991 to 31 December 1991  Common Wheat :  Maize :  Barley : Tenders Germany and France France United Kingdom and France